FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                        NOV 2 3 2010
                                                                                 Clerk, U.S. District & Bankruptcy
                                            )                                   Courts for the District of Columbia
Phyllis J. Archer,                          )
                                            )
       Plaintiff,                           )
                                            )
               v.                           )        Civil Action No.    10 200·6
                                            )
Janet Napolitano,                           )
                                            )
       Defendant.                           )
                                            )


                                  MEMORANDUM OPINION

       This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

       Plaintiff, a resident of Arlington, Virginia, alleges that the Department of Homeland

Security "wrongfully terminated" her because she failed "to pay the agency Citibank credit

card[.]" Compl. at 1. Her recourse lies exclusively in the remedial scheme of the Civil Service

Reform Act of 1978, which requires adjudication of such claims by the Office of Personnel

Management, appeal to the Merit Systems Protection Board and judicial review by the U.S.

Court of Appeals for the Federal Circuit. Fornaro v. James, 416 F.3d 63,66 (D.C. Cir. 2005).1

A separate Order of dismissal accompanies this Memorandum Opinion.




Date: November 2-0,2010


        I Although plaintiff mentions the Equal Employment Opportunity Commission, she does

not allege any facts to support a discrimination claim under Title VII of the Civil Rights Act of
1964,42 U.S.c. §§ 2000e et seq.